Citation Nr: 0717656	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

2.  Entitlement to a disability rating in excess of 30 
percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1961 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The issue of entitlement to a disability rating in excess of 
30 percent for coronary artery disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more; or, systolic pressure 
predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 
7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by August 2003 and March 2006 letters, with 
respect to the claims of entitlement to increased disability 
ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the August 2003 and March 2006 letters.  As such, the veteran 
was aware and effectively notified of information and 
evidence needed to substantiate and complete his claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in August 2003, prior to 
the adjudication of the claims in February 2003.  
Additionally, the record contains a June 2006 supplemental 
statement of the case following the March 2006 letter.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the August 2003 and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Rolando 
Chin, M.D., Clinica de la Conducta, Cardiologos Asociados de 
Panama, Antonio Donadio G., M.D., and VA examination reports 
dated in.  Notably, the veteran submitted in May 2006 that he 
had no outstanding or relevant evidence to submit in response 
to the March 2006 VCAA letter.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran was originally granted entitlement to service 
connection for coronary artery disease with hypertension by 
means of an April 1986.   In May 2003, the veteran's claim of 
entitlement to an increased disability rating was received.  
By means of a February 2004 rating decision, the RO continued 
the previously assigned 30 percent disability rating for the 
veteran's coronary artery disease and held that a separate 10 
percent disability rating was warranted for the veteran's 
hypertension.  The separate rating for hypertension was 
established as of July 23, 2002.  The veteran disagrees with 
the assigned 10 percent disability rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability. At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's hypertension is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  Under this code, a 10 percent rating 
is warranted for diastolic pressure predominantly 100 or 
more; or, systolic pressure predominantly 160 or more; or, 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating 
requires diastolic pressure predominantly 110 or more; or, 
systolic pressure predominantly 200 or more.  For a 40 
percent rating, diastolic pressure must be predominantly 120 
or more.  A 60 percent rating requires diastolic pressure 
predominantly 130 or more.  The note under this code explains 
that the term hypertension means that the diastolic blood 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 or greater with a diastolic blood 
pressure of less than 90.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, including Note 1 (2006).

Review of the medical evidence of record does not demonstrate 
diastolic pressures predominantly 110 or more; or, systolic 
pressures predominantly 200 or more, such as to warrant the 
next available rating of 20 percent.  On October 1, 2002, his 
blood pressure was 180/100, supine and 170/110, standing.  At 
that time, his essential hypertension was not controlled and 
the elevated blood pressure readings were attributed to his 
Vioxx medication.  On October 14, 2002, the veteran's blood 
pressure was recorded as 160/100, supine and 130/100, 
standing.  His essential hypertension was still not under 
control.  In January 2003, his blood pressure was 150/100, 
supine and 140/100, standing.  In September 2003, his blood 
pressure was 130/90, supine and 130/100 standing.  His 
essential hypertension was still not well controlled. 

In December 2003, the veteran was afforded a VA examination.  
Upon examination, the veteran's blood pressure was recorded 
as 140/80 supine, 130/84 sitting, and 120/90 standing.  The 
examiner determined that the veteran's essential hypertension 
was controlled.  

Subsequent private treatment records documented the veteran's 
blood pressure, in February 2004, as 135/90.  On May 7, 2004, 
it was 110/70 supine and 90/70 standing.  His hypertension 
continued to be under control.  On May 13, 2004, his blood 
pressure was 150/90 supine and 120/80 standing.   In June 
2004, it was 135/90.  Additional readings taken in June 2004 
demonstrated the veteran's blood pressure at 130/84 supine 
and 120/80 standing.  In July 2004, it was 135/90.  In 
September 2004, it was 135/94.  In October 2004, it was 
140/92 and 130/80 supine, and 110/80 standing.  In February 
2005, his blood pressure was 140/90.  In March 2005, it was 
120/80 supine.  In April 2005, it was 135/90.  In March 2005, 
it was recorded at 140/90 and 165/105.  In July 2006, it was 
110/80.  In August 2006, his blood pressure was 130/85.

In light of the aforementioned medical evidence, the 
veteran's hypertension does not warrant a disability rating 
in excess of 10 percent.  This is based on the medical 
evidence which fails to show diastolic pressure readings 
predominantly 110 or more, or systolic pressure readings 
predominantly 200 or more.  Only on occasion was the 
veteran's diastolic pressure recorded at 110.  As for his 
systolic readings, none of the above-noted readings reflect a 
reading of 200 or more.  Accordingly, a disability rating in 
excess of 10 percent for veteran's service-connected 
hypertension under Diagnostic Code 7101 is not warranted.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.



REMAND

The veteran alleges entitlement to a disability rating in 
excess of 30 percent for his service-connected coronary 
artery disease.  He was last afforded a VA examination in 
December 2003.  At that time, the examiner noted that for the 
last year the veteran had experienced pressure-like anterior 
chest discomfort when he hurried up a hill.  The veteran, 
however, was otherwise stable and had not required any 
hospitalizations for his disability.  The examiner noted that 
a recent resting electrocardiogram demonstrated non-specific 
ECG changes and an echocardiogram did not show significant 
wall hypertrophy or chamber dilatation.  His resting ejection 
fraction was estimated to be 56 percent.  

By means of his representative, in May 2007, the veteran has 
alleged that his coronary artery disability has worsened 
since his last examination.  Accordingly, the veteran should 
be afforded an additional VA examination to assess the 
current severity of his coronary artery disease.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to assess the current severity 
of his service-connected coronary artery 
disease.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to and be reviewed by the examiner prior 
to the examination.  The examiner should 
determine whether the veteran has evidence 
of cardiac hypertrophy or dilation as 
documented by electrocardiogram, 
echocardiogram or chest x-ray.  An 
exercise test should be provided to 
determine the level of METs (metabolic 
equivalents) at which dyspnea, fatigue, 
angina, dizziness, or syncope develops.  
If a determination of METs by exercise 
testing cannot be done for medical 
reasons, an estimate of the level of METs 
at which dyspnea, fatigue, angina, 
dizziness or syncope develops should be 
provided.  The examiner should also state 
whether there is evidence of more than one 
episode of acute congestive heart failure 
during the previous year and the 
percentage of ejection fraction due to 
left ventricular dysfunction.  The 
examiner should also state whether 
continuous medication is required 
specifically related to the veteran's 
service-connected coronary artery disease.  
The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached.

2.  After completing the above 
development, the RO should again address 
the issue of entitlement to a disability 
rating in excess of 30 percent for 
coronary artery disease.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


